April     24,    1975


The Honorable      Thomas     W. Brown                         Opinion    No.   H-    591
Director,     Texas Board of Private
   Investigators    & Private   Security           Agencies
959 Reinli Street,    Suite 201                                Re:   Method of selection       of
Austin,    Texas    78751                                      Chairman     of the Texas     Board
                                                               of Private    Investigators     and
                                                               Private    Security   Agencirs.

Dear     Mr.    Brown:

          You have requested           our opinion regarding     the method of selection
of the chairman     of the Texas       Board of Private    Investigators   and Private
Security  Agencies.

               The original    act which    created        the Board    provided,     in section
5( 4):

                         one member      shall be appointed           by the Governor,
                         with the advice and consent of             the Senate,   who is
                         a citi~zen of the United States           and a resident   of the
                         State of Texas,    and who shall           serve as Chairman.
                         Acts 1969, 6l.st Leg.    ch. 610,          p. 1807.

The statute codified    as articl,e 441.3 (29bb).             V. T. C. S. 3 was      amended       in
1971, and section   5(4) now provides:

                         two mcmbcrs     shal~l lx: appoint cd by th   The   Honorable    Thomas     W.   Brown    - Page    2    (H-591)




             We believe    that the Legislature    intended   that the Governor
   continue to designate     the chairman,    primarily   for the reason that the
   amendment     failed to confer that power upon the Board.         The original
   statute provided    in section 12(b) that the Board should select its own vice-
   chairman   and secretary:

                        The board,    including   the representative    of
                        the director   of the Department     of Public Safety
                        if he so designates     one, shall elect from among
                        its members     a vice-chairman,      and secretary   to
                        serve two-year     terms commencing        on September  1,
                        of each odd-numbered        year.  Acts 1969, 6lst Leg.
                         ch. 610, p. 1807.

   Section 12(b) has not been altered          by subsequent      amendment.         It seems
   clear that had the Legislature         intended in 1971 for the Board to begin selecting
   its own chairman,        it would have affirmatively        so provided,      just as the statute
   provides     for the Board to select its vice-chairman              and secretary.       It is a
   fundamental       rule of construction     that legislative     intent should be ascertained
   from the whole of a statute,         rather than from       isolated    portions.      A&A Liquor
   Stores v. Texas Liquor          Control Board,      342. S. W. 2d 783, 785 (Tex.           Civ. App.--
   Austin 1961, writ ref’d n. r. e. ). Dov‘alina v. Albert,              404 S. W’. 2.d 616, 620-21
   (Tex.    Civ. App. --Amarillo        1966, writ ref’d n. r. e. ). In the absence            of any
   indication     that the Legislature     intended to change the method by which the rhair-
   man is selected,       it is our opinion that the Governor           should designate       the
   chairman      of the Board from among his two “citizen               member”      appointees.

                                          SUMMARY

                        The chairman     of the Texas Board of Private   Investigators
                        and Private    Security Agencies  should be designated    by the
                        Governor    from among his two “citizen   member”     appointees.

                                                         -Very      truly     yours,




                                                             Attorney       General    of Texas

-PROVED:                         ,                w




   Opinion   Committee,

   jwb
                                                    p. 2638